 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   DON SPRINGMEYER, ESQ.
 2 Nevada Bar No.: 1021
   BRADLEY S. SCHRAGER, ESQ.
 3 Nevada Bar No.: 10217
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   (702) 341-5200/Fax: (702) 341-5300
 5 dspringmeyer@wrslawyers.com
   bschrager@wrslawyers.com
 6
   Attorneys for Plaintiff
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10 KIMBERLY KUNKLE,                                    Case No. 2:19-cv-01871-APG-BNW

11                   Plaintiff,

12           vs.                                       STIPULATION AND ORDER OF
                                                       DISMISSAL WITHOUT PREJUDICE
13 C R BARD INCORPORATED, et al.,

14                   Defendants.

15

16           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
17 by and through their counsel of record, pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), that the above-

18 captioned case be dismissed without prejudice, with each party to bear its own costs.
19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

     ACTIVE 48388290v1
 1           This dismissal does not toll or extend any applicable statute of limitations.

 2           Dated this 5th day of February 2020.

 3 WOLF, RIFKIN, SHAPIRO,                               GREENBERG TRAURIG, LLP
   SCHULMAN & RABKIN, LLP
 4
   By: /s/ Don Springmeyer                             By: /s/ Eric W. Swanis
 5 Don Springmeyer - NSB 1021                          Eric W. Swanis, Esq.
   Bradley S. Schrager - NSB 10217                     Nevada Bar No. 6840
 6 3556 E. Russell Road, Second Floor                  10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89120                             Las Vegas, Nevada 89135
 7 Telephone: 702-341-5200/Fax: 702-341-5300
                                                       Telephone: (702) 792-3773
 8 Scott R. Seideman (Pro Hac Vice Pending)            Facsimile: (702) 792-9002
   (TX SBN: 24004910)                                  Email: swanise@gtlaw.com
 9 200 Adriatic Parkway, Suite 120
   McKinney, Texas 75072
10 T: (214) 752-0443                                   Gregory R. Tan, Esq.
   Email: sseid@seidlaw.com                            Admitted Pro Hac Vice
11
                                                       Casey Shpall, Esq.
   Attorneys for Plaintiff
12 Kimberly Kunkle                                     Admitted Pro Hac Vice
                                                       GREENBERG TRAURIG, LLP
13                                                     1144 15th Street, Suite 3300
                                                       Denver, Colorado 80202
14
                                                       Telephone: (303) 572-6500
15                                                     Email: shpallc@gtlaw.com
                                                        tangr@gtlaw.com
16
                                                       Attorney for Defendants C. R. Bard, Inc. and
17                                                     Bard Peripheral Vascular, Inc.
18
                                                      ORDER
19
             IT IS SO ORDERED:
20

21        DATED   this ___ day
          Dated: February      of ________ 2020.
                            5, 2020.
22
                                                            UNITED STATES DISTRICT COURT JUDGE
23

24

25

26
27

28
                                                      -2-
     ACTIVE 48388290v1
